     Case 2:20-cv-06639-RGK-PD Document 32 Filed 03/25/21 Page 1 of 2 Page ID #:185


 1

 2

 3

 4
                                                           JS-6
 5

 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12      ANTHONY BOUYER, an                    Case No. 2:20-cv-06639-RGK-PD
13      individual,

14                                                [PROPOSED] ORDER DISMISSAL
        Plaintiff,                                WITH PREJUDICE
15
        v.
16

17      GARY K. MALKHASIAN and
        ANNA M. MALKHASIAN,
18      individually and as trustees of the
19      SHAUNT TRUST DATED
        JANUARY 20, 2004; and DOES
20      1-10, inclusive,
21
        Defendants.
22

23

24

25

26

27
                                              1
28
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
     Case 2:20-cv-06639-RGK-PD Document 32 Filed 03/25/21 Page 2 of 2 Page ID #:186


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Gary K.
 3
      Malkhasian and Anna M. Malkhasian (“Defendants”), the Court hereby enters a
 4

 5    dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its

 6    entirety. Each party shall bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED: March 25, 2021
10

11
                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          2
28
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
